Title: John Adams to Abigail Adams, 24 January 1777
From: Adams, John
To: Adams, Abigail


     
      Easton at the Forks of Delaware River in the State of Pensilvania, Jan. 24. 1777
     
     We have at last crossed the Delaware, and are agreably lodged in Easton, a little Town, situated on a Point of Land formed by the Delaware on one Side and the River Lehi, on the other. There is an elegant Stone Church here built by the Dutch People, by whom the Town is chiefly inhabited, and what is remarkable because uncommon, the Lutherans and Calvinists united to build this Church, and the Lutheran and Calvinist Minister, alternately officiate in it. There is also an handsome Court House. The Buildings public and private are all of Lime stone.—Here are some Dutch Jews.
     Yesterday We had the Pleasure of seeing the Moravian Mills in New Jersey. These Mills belong to the Society of Moravians in Bethlehem in Pensilvania. They are a great Curiosity. The Building is of Limestone four Stories high. It is not in my Power to give a particular Description of this Piece of Mechanism. A vast Quantity of Grain of all sorts is collected here.
     We have passed through the famous County of Sussex in New Jersey, where the Sussex Court House stands and where We have so often been told the Tories are so numerous and so dangerous. We met with no Molestation, nor Insult. We stopped at some of the most noted Tory Houses, and were treated every where with the Utmost Respect. Upon the strictest Inquiry I could make, I was assured that a great Majority of the Inhabitants are stanch Whiggs. Sussex they say can take Care of Sussex, and yet all agree that there are more Tories in that County than in any other. If the British Army should get into that County in sufficient Numbers to protect the Tories there is no doubt to be made they would be insolent enough and malicious and revengefull. But there is no danger at present and will be none untill that Event takes Place.
     The Weather has been sometimes bitterly cold, sometimes warm, sometimes rainy and sometimes snowy, and the Roads, abominably hard and rough, so that this Journey has been the most tedious I ever attempted. Our Accommodations have been often, very bad, but much better and cheaper than they would have been if We had taken the Road from Peeks Kill to Morriston where the Army lies.
    